The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 10, 2014

                                      Nos. 04-13-00338-CR

                                   Elias Esequiel VASQUEZ,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. 11-CRS-270
                          Honorable Ana Lisa Garza, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due on April 9, 2014. Appellant has been granted two
extensions of time—for a total of 90 days—in which to file the brief. Our last order stated that
no further extensions of time would be granted. Despite our order dated June 10, 2014, ordering
appellant to file the brief by July 9, 2014, and warning appellant that no further extensions of
time would be granted, appellant still has not filed the brief and has filed a third motion for
extension of time requesting an additional 30-day extension.

        The motion is GRANTED IN PART. We ORDER appellant’s attorney to file appellant’s
brief on or before July 30, 2014. If appellant’s brief is not filed by that date, we will abate this
appeal to the trial court for an abandonment hearing. TEX. R. APP. P. 38.8(b)(2). Contempt
proceedings may also be initiated against appellant’s attorney. Id. 38.8(b)(4).



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court